Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Order reversed upon the ground that the penalty imposed on appellant is excessive as a matter of law under the controlling statute (Civil Service Law, § 75, subd. 3). Appellant’s discharge is annulled and the proceeding remanded to respondent on the dissenting opinion at the Appellate Division for a determination in accordance therewith (25 A D 2d 908). [See 19 N Y 2d 954.]